Citation Nr: 0104354	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  94-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a right shoulder dislocation (right shoulder 
disability), currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) in May 1996 from a decision of October 1993 
by the Department of Veterans Affairs (VA) Indianapolis, 
Indiana, Regional Office (RO), which denied an increased 
evaluation above 20 percent for the veteran's right shoulder 
disorder.  At that time the Board remanded the case for 
further development.  In March 1998, the RO increased the 
evaluation for the shoulder disorder to 30 percent, effective 
August 16, 1997. 

In September 1998 the Board denied entitlement to service 
connection for neurologic disability of the right shoulder on 
a secondary basis and again remanded the issue of entitlement 
to an evaluation in excess of 30 percent for right shoulder 
disability to the RO for additional development.  A July 2000 
rating decision granted an increased evaluation of 40 percent 
for right shoulder disability, effective August 16, 1997.  
The veteran continues to appeal for a higher evaluation for 
his right shoulder disability.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The veteran, who is right-handed, has significant 
limitation of motion of the right arm due to his shoulder 
disability; there is no evidence of unfavorable ankylosis, 
fibrous union or nonunion of the right humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5200, 5202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his right shoulder 
disability.  The RO has found the claim to be well grounded 
and has provided the veteran with appropriate VA examinations 
of this disability.  There is no outstanding evidence which 
should be obtained.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA. 
I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's right shoulder disability.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes; nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein. 

On VA orthopedic examination in August 1993, the veteran gave 
a history of right shoulder disability and indicated that 
although he had not had a recent episode of shoulder 
dislocation, he did have right shoulder instability and pain.  
He worked at a job that required heavy lifting and said that 
lifting was more difficult for him and that he could not 
fully use his right arm.  Physical examination revealed a 
well-healed scar over the right shoulder.  There was 
tenderness to palpation over the area of the subscapularis 
insertion.  He also had a prominent acromioclavicular joint, 
with evidence of osteoarthrosis within, which was painful to 
palpation.  There was mild atrophy of the right supra and 
infraspinatus, as compared to the left side.  Neurological 
and vascular status was intact.  

It was noted on physical examination in August 1993 that the 
veteran had 150 degrees of active forward flexion of the 
right shoulder, passive forward flexion of 160 degrees, 
active abduction of 90 degrees, passive abduction of 100 
degrees, internal rotation to T8, and external rotation of 20 
degrees.  The humeral head was stable to anterior and 
posterior stress.  Motor strength was 4+/5 for the 
supraspinatus and external rotators of the right shoulder.  
X-ray studies of the right shoulder showed status post 
glenoid repair with mild degenerative changes.  The 
assessment was sequela from anterior right shoulder 
dislocation with suggestive symptoms of instability and 
objective findings of loss of range of motion and muscle 
strength.

The veteran testified at a personal hearing at the RO in 
January 1994 that he has right shoulder pain and loss of 
motion; that he is right handed; and that he cannot raise the 
shoulder above his head or lift anything over 25 pounds, 
which has adversely affected his employment.

On VA orthopedic examination in August 1997, the veteran 
complained of pain and limitation of motion of the right 
shoulder.  Physical examination showed forward flexion of the 
right arm to 90 degrees, compared to 120 degrees on the left, 
and abduction to 80 degrees, compared to 110 degrees on the 
left.  He had internal rotation on the right to the waist 
line, compared to T3 on the left, and external rotation on 
the right of 20 degrees, compared to 40 degrees on the left.  
There was rotator cuff weakness, especially in the 
subscapularis.  There was tenderness to palpation over the 
glenohumeral joint.  The veteran had a positive apprehension 
sign and positive relocation.  X-rays of the right shoulder 
revealed status post open reduction and internal fixation of 
the right glenoid with increased degenerative changes.  The 
impression was persistent shoulder pain status post two 
operations on the right shoulder for recurrent dislocations 
which appear to have failed, with instability and a positive 
apprehension test.  The examiner indicated that the veteran 
might be developing arthritis in the glenohumeral joint.

According to a January 1998 neurological opinion from a VA 
physician who had reviewed the veteran's file, the veteran's 
right hand numbness did not follow any pattern that might be 
attributed to nerve injury from the shoulder dislocation.  It 
was also noted that, given the conflicting findings involving 
atrophy of the infraspinatus and supraspinatus muscles, mild 
involvement of a suprascapular nerve could not be ruled out.  
An electromyogram (EMG) was recommended, but the evidence 
indicates that the veteran failed to report for a scheduled 
VA EMG.

On VA orthopedic examination in October 1999, the veteran 
continued to complain of pain and limitation of motion of the 
right shoulder.  The pain at the time of examination was 7 
out of 10 (with 1 being the mildest and 10 being the worst), 
and was a 9 or 10 when it flared up.  He took Ibuprofen for 
pain.  His pain was aggravated by activity and labor and 
helped by rest.  Physical examination revealed a well-healed 
incision on the anterior aspect of the deltoid pectoral 
group, with decreased sensation along the incisional site.  
Right upper extremity sensation was otherwise normal.  There 
was 5/5 muscle strength in all muscle groups.  Range of 
motion of the right shoulder was considered markedly limited 
with forward flexion and abduction of 90 degrees, with pain 
at the last 20 degrees of abduction, and external rotation of 
15 degrees.  The veteran was only able to touch L5 with 
internal rotation.  There was some tenderness to palpation on 
the shoulder musculature in general.  It was noted that X-
rays showed shoulder hardware to be intact; there were some 
degenerative changes of the glenohumeral joint.  According to 
the examiner, the veteran had sustained a significant right 
shoulder injury in service that resulted in several operative 
interventions to help stabilize the shoulder.  It was noted 
that the veteran had progressive pain, decreased range of 
motion, and early arthritic changes in the glenohumeral joint 
as a result of his service-connected right shoulder 
disability.

According to a February 2000 VA orthopedic examination report 
from the examiner who saw the veteran in October 1999, the 
veteran complained of progressive and increasing pain in the 
right shoulder with decreased ability to do the activities of 
daily living.  He said that he was unable to do any type of 
overhead activity.  The veteran's scale of pain was 
essentially the same as on examination in October 1999.  He 
had a maximum ability to lift approximately 20 pounds with 
minimal repetitions.  On physical examination, there was 
normal sensory and motor function of the median, ulnar, and 
radial nerves, with 5/5 muscle strength in all of these 
muscle groups.  Range of motion included 90 degrees of active 
forward flexion, 95 degrees of passive forward flexion, 90 
degrees of abduction, 15 degrees of external rotation, and 
internal rotation to L5; there was significant pain for the 
last 20 degrees of abduction.  There was some glenohumeral 
crepitus on range of motion.  The veteran complained of pain 
with both internal and external rotation of the shoulder 
throughout all ranges of motion; there was some tenderness to 
palpation along his shoulder musculature in general.  

The examiner's assessment in February 2000 was essentially 
the same as the assessment in October 1999.  The examiner 
noted that the veteran had good coordination of the right 
hand but no ability to do any overhead activities and had 
excessive fatigability in terms of the number of repetitions 
he was able to do with weight bearing.  The examiner also 
indicated that the veteran would be unable to do any type of 
manual labor with the right upper extremity for an extent of 
time.  The examiner concluded the written evaluation by 
noting that the claims file had been reviewed for the 
evaluation.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Pursuant to Diagnostic Code 5201, a 40 percent evaluation is 
assigned for limitation of motion of the major extremity to 
25 degrees from the side.  This is the maximum rating 
assigned under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2000).  A 40 percent evaluation is 
assigned for ankylosis of the scapulohumeral articulation of 
the major extremity that is intermediate between favorable 
and unfavorable; a 50 percent evaluation is warranted for 
unfavorable ankylosis of the scapulohumeral articulation of 
the major extremity, with abduction limited to 25 degrees 
from the side.  Note: The scapula and humerus move as one 
piece.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2000).  A 50 
percent evaluation is assigned for fibrous union of the 
humerus of the major extremity; a 60 percent evaluation is 
assigned for nonunion of the humerus of the major extremity 
(false flail joint); an 80 percent evaluation is assigned for 
loss of head of the humerus of the major extremity (flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2000).

The veteran is currently receiving the maximum schedular 
evaluation for limitation of motion of the major extremity 
under Diagnostic Code 5201.  To warrant a higher schedular 
evaluation, there must either be ankylosis, fibrous union, 
nonunion, or loss of the humeral head of the right shoulder.  
While the evidence of record shows that the veteran's right 
shoulder disability causes significant impairment, including 
limitation of motion, the veteran does have some range of 
motion of the right shoulder, with flexion and abduction to 
90 degrees.  X-rays of the right shoulder in October 1999 did 
not show any evidence of fibrous union, nonunion, or loss of 
the humeral head.  Consequently, an increased evaluation for 
the veteran's service-connected right shoulder disability is 
not warranted under any of the potentially applicable 
diagnostic codes.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are normally 
for consideration.  See DeLuca v. Brown, 8 Vet.App. 202, 205-
06 (1995).  However, as noted above, the veteran is assigned 
the maximum schedular evaluation for limitation of motion for 
his right shoulder disability and he does not have ankylosis.

The Board has also considered whether the case should be 
referred to the Director of VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321.  The record reflects that the veteran has not required 
frequent hospitalization for his right shoulder disability.  
Although the veteran does have significant employment 
impairment in performing manual labor involving overhead work 
due to his right shoulder disability, there is no indication 
that he cannot perform more sedentary work.  The Board finds 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  Therefore, the Board 
has concluded that referral of the case for extra-schedular 
consideration is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

An increased evaluation for right shoulder disability is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

